IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 15, 2009
                                     No. 08-51013
                                     No. 08-51014                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

ERNEST GARCIA,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 5:90-CR-227-2




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Ernest Garcia was released to concurrent terms of supervision after serv-
ing a 168-month term of imprisonment for distribution of heroin and a consecu-
tive 26-month term for possessing a knife-like object in a federal institution.
Both terms of supervision were revoked after Garcia was arrested for possessing


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               Nos. 08-51013, 08-51014
                                  c/w No. 08-51014

and discharging a firearm. The district court sentenced him, without objection,
to consecutive 24-month terms.
      Garcia argues that his consecutive sentences are unreasonable and greater
than necessary to achieve the goals in 18 U.S.C. § 3553(a) and that the district
court did not cite reasons for imposing the sentences consecutively. We review
for plain error, because Garcia did not question the legal basis for his sentences
or ask the court to explain its reasons. See United States v. Hernandez-Martinez,
485 F.3d 270, 272-74 (5th Cir.), cert. denied, 128 S. Ct. 325 (2007). To demon-
strate plain error, Garcia must show a forfeited error that is clear or obvious and
that affects his substantial rights. Puckett v. United States, 129 S. Ct. 1423,
1429 (2009). If he makes such a showing, we have the discretion to correct the
error, but only if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. Id.
      Because Garcia’s consecutive revocation sentences are within the advisory
guideline range, they are accorded a presumption of reasonableness. See United
States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir.), cert. denied, 129 S. Ct.
625 (2008); United States v. Candia, 454 F.3d 468, 479 (5th Cir. 2006). The dis-
trict court did not commit error, plain or otherwise, by sentencing Garcia to con-
secutive terms following the revocation of his concurrent terms of supervised
release. See United States v. Gonzalez, 250 F.3d 923, 926-27 (5th Cir. 2001).
      The court’s written order shows that it based the sentence on the factors
in § 3553(a). To the extent that the court may have erred by failing to provide
oral reasons, Garcia cannot show that the error affected his substantial rights,
because nothing in the record suggests that the sentences would have been dif-
ferent if the court had provided more extensive reasons. See United States v.
Mondragon-Santiago, 564 F.3d 357, 364-65 (5th Cir.) (internal citation marks
and quotations omitted), petition for cert. filed (June 24, 2009) (No. 08-11099).
      AFFIRMED.


                                         2